Case 4:17-cv-00186-RLY-DML Document 232 Filed 06/05/19 Page 1 of 28 PagelD #: 4435

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF INDIANA

New Albany Division
PEOPLE FOR THE ETHICAL
TREATMENT OF ANIMALS, INC.,
Plaintiff
v. Civil Action No. 4:17-cv-00186-RLY-DML

WILDLIFE IN NEED AND WILDLIFE
IN DEED, INC., TIMOTHY L. STARK,
and MELISA D. STARK,
Defendants
DEFENDANTS WILDLIFE IN NEED AND WILDLIFE IN DEED, INC.’S,
MELISA STARK’S and TIM STARK’S JOINT RESPONSES
TO PETA’S MOTION FOR SANCTIONS, MOTION FOR CONTEMPT

AND MOTION FOR ORDER REGARDING OWNERSHIP OF BIG CATS

Now comes the Defendants, Wildlife in Need and Wildlife in Deed, Inc. (“WIN”) and
Melisa Stark, by and through the undersigned counsel, and Tim Stark, individually, (jointly
“Defendants”), and submit this Joint Response to PETA ’s Motion for Sanctions [Doc. 218],
Motion for Contempt [Doc. 219], Motion for Order Regarding Ownership of Big Cats [Doc. 220]
and PETA ’s Motion for Order to Show Cause Regarding Jeff Lowe [Doc. 221]. In support of
their Response the Defendants offer the following.

Because each motion is based upon Mr. Stark’s transfer of the Big Cats at issue in this
lawsuit, the response to each overlaps. For efficiency, Defendants file this single response which
addresses each motion. Plaintiff's Omnibus Brief is set out in multiple sections. For consistency
and clarity of the Response Defendants will caption and respond in a like manner.

Further, because portions of Mrs. Stark’s, WIN’s and Mr. Stark’s arguments are

consistent with one another, the Defendants have filed this joint response. Where a particular
Case 4:17-cv-00186-RLY-DML Document 232 Filed 06/05/19 Page 2 of 28 PagelD #: 4436

Defendant’s interests are divergent or inapplicable to the others, the response clearly identifies

the individual or entity for which the response should be attributed. As a pro se litigant, Mr.

Stark has reviewed this response and concurs in its factual assertions and arguments.
PRELIMINARY STATEMENT AND REQUEST FOR RELIEF

As a preliminary point of fact, neither Mrs. Stark nor WIN currently have nor have ever
had any ownership interest in the Big Cats at issue in this litigation. As pointed out in their
Response to Plaintiff's Motion for Clarification [Doc. 205], all of the animals exhibited by WIN
were possessed under a USDA license held by Mr. Stark.’

Plaintiff's brief referenced back to Defendants’ Answer [Doc. 23], particularly to
Defendants’ response to Complaint {13 [Doc. 1]. The paragraph states, “Defendant Wildlife in
Need is an Indiana corporation located at 3320 Jack Teeple Road, Charlestown, IN 47111. On
information and belief, Wildlife in Need owns and exhibits the Big Cats that are the subject of
this action.” It is reasonably understood that at the time PETA filed its Complaint it assumed
that WIN owned the animals in question. It is also understandable it relied upon WIN’s answer
which admitted that statement. Unfortunately, that response was made in error by prior counsel
without the input of Defendants.” In point of fact, “Wildlife in Need is a 501c3, nonprofit
organization in Charlestown, Indiana dedicated to the rehabilitation & release of indigenous
wildlife & provision of safe harbor to an array of exotic & endangered species.””

In its Complaint Plaintiff stated that Mrs. Stark resided with Mr. Stark at 3320 Jack

Teeple Road, Charlestown, IN 47111 and was an officer of WIN, and that is true. It went on to

state that “on information and belief, Mrs. Stark acts on behalf of Wildlife in Need by, among

 

' Culotta Declaration Exhibit A — Tim Stark USDA license.

* It was not until receiving Plaintiff's Reply brief [Doc. 222] that Defendants realized the error of the response.
WIN has consulted with counsel as to what is required to file an Amended Answer.

> Culotta Declaration Exhibit B - WIN webpage.
Case 4:17-cv-00186-RLY-DML Document 232 Filed 06/05/19 Page 3 of 28 PagelD #: 4437

other things, assisting Mr. Stark in overseeing its day-to-day operations, managing animal care,
acting as an animal care giver, supervising volunteers, and participating in USDA inspections.”
That is also true, but what it correctly does not mention is that Mrs. Stark had no ownership
interest in the Big Cats. She did not then, does not now, nor has she ever had an ownership
interest in the Big Cats.

During these proceedings, through written discovery, through depositions and in response
to various motions, Defendants have repeatedly addressed the point that neither Mrs. Stark nor
WIN does not now or has ever had any legal authority over those animals. Indeed, any effort on
their part to exert ownership or control and engage in the activities alleged by Plaintiff would
violate 7 U.S.C.A. § 2131 et seq.

On April 11, 2019, when the Big Cats were transferred, neither Mrs. Stark nor WIN
possessed a USDA license. All of the ownership and transfer documents regarding the Big Cats
in question identify Mr. Stark as the licensed owner. A review of the April 11, 2019, transfer
forms clearly indicates that Tim Stark, not WIN or Mrs. Stark, transferred the Big Cats to Jeff
Lowe.’ Indeed, Plaintiff's Omnibus Brief acknowledges this very fact.”

PETA is not without experience in these matters. It has a long history of bringing
litigation against private owners and the U.S. Government regarding exotic animals.° Thus,
Plaintiff is clearly aware that in order for Mrs. Stark or WIN to have engaged in the activities it

asserts against them in its motions - conspiracy, unlawful transfer, willful violation and contempt

 

* Culotta Declaration Exhibit C — transfer forms.

> Doc. 223, p.1, 93.

° People for the Ethical Treatment of Animals, Inc. v. Miami Seaquarium, 189 F.Supp.3d 1327 (S.D. Fla. 2016);
Missouri Primate Foundation v. People for Ethical Treatment of Animals, Inc., WL 1420239, Not Reported (E.D.
Mo. 2018); People for the Ethical Treatment of Animals v. United States Department of Agriculture, 861 F.3d 502
(4" Cir. 2017); People for the Ethical Treatment of Animals, Inc. v. United States Department of Agriculture, 194
F.Supp.3d 404 (E.D. N.C. 2016); People for the Ethical Treatment of Animals, Inc. v. Tri-State Zoological Park of
Western Maryland, Inc., WL 434229 Not Reported (D. Md. 2018); People for Ethical Treatment of Animals, Inc. v.
Miami Seaquarium, 879 F.3d 1142 (11" Circuit 2018).
Case 4:17-cv-00186-RLY-DML Document 232 Filed 06/05/19 Page 4 of 28 PagelD #: 4438

- not only would they have needed to be licensed pursuant to 7 U.S.C.A. § 2131 et seq., but they
would also have needed to be the actual owners of the Big Cats.

The Preservation Order required Defendants to “preserve all tangible and documentary
evidence relating to (and including) the tigers, lions, and hybrids thereof in their possession,
custody and control.” Throughout this litigation PETA has tried to define words or have the law
interpreted in the manner it believes should be done, regardless of their actual meaning or
interpretation. The Merriam Webster definition of “preserve” is:

1. to keep safe from injury, harm, or destruction : PROTECT

2a : to keep alive, intact, or free from decay

b: MAINTAIN’

Black’s Law Dictionary defines “preservation” as “keeping safe from harm; avoiding

injury, destruction, or decay; maintenance.”®

For his part, Mr. Stark contends that Plaintiff errs at the very outset of all its four
connected motions by setting their foundation upon a fundamental mistaken belief that Mr.
Stark’s “transfer of title to all the Big Cats in Defendants’ possession to Mr. Lowe” is an
“attempt to purge the central evidence in this case.” The transfer was not an “attempt to purge
evidence,” nor was it a violation of this Court’s actual September 18, 2017 Consent Order
Preserving Evidence and Withdrawing Rule 27 Petition [Doc. 89]. Whatever evidence the
animals at issue are here remain preserved. Plaintiff's motions must all fail as a unit because
their underlying premise, that Mr. Stark did not preserve the Big Cats, is unsupportable by the

facts.

 

” Merriam Webster Dictionary online
* Black’s Law Dictionary, Sixth Edition
Case 4:17-cv-00186-RLY-DML Document 232 Filed 06/05/19 Page 5 of 28 PagelD #: 4439

Defendants have continued to take care of the Big Cats. They have been preserved at
the Jack Teeple address, and PETA had access and preformed a site inspection on March 22,
2019. The animals remain cared for by the WIN Big Cat team to keep them, as the definition
states, free from injury, harm or destruction. The animals have not been destroyed or
compromised in any way. Indeed, they are loved and protected by their caregivers as if they
were a family pet. That said Mr. Stark did not believe he was and had no intention of violating
the Court’s Order. If required, Mr. Stark would accept back the Big Cats if the Court instructed
him to do so.

Plaintiff's feinted hysteria should not be rewarded by granting its requested relief.’
Defendants stated in their Response to Plaintiffs Emergency Motion to Suspend the Case
Management Plan [Doc. 215], that the Big Cats in question remain within the jurisdiction of the
Court at the Jack Teeple Road address in Charlestown, IN. The transfer documents state that the
Big Cats “will be moved at a later date.”!? Mr. Lowe confirmed to Plaintiff's counsel that he
will not move the Big Cats until after this Court has authorized him to do so.!'!

Plaintiff's factual background makes several misleading assertions, as if they were fact,
with regard to the care of the Big Cats in Defendants’ custody. PETA’s agenda is to impose its
radical beliefs regarding animal ownership on the United States and the world.'* Among its

intentions is to stop what it believes is the exploitation of animals.'* It seeks to have the Big Cats

 

° Defendants will address each request for relief in order of appearance in the omnibus brief as it is raised within this
response.

'° Culotta Declaration Exhibit C.

"' Culotta Declaration Exhibit D — Lowe letter.

? It is likely these beliefs which led the USDA to identify PETA as a “domestic special interest terrorist
organization.”

' Culotta Declaration Ex. E— PETA website pages.
Case 4:17-cv-00186-RLY-DML Document 232 Filed 06/05/19 Page 6 of 28 PagelD #: 4440

transferred to a reputable wildlife sanctuary; however, several “reputable wildlife sanctuaries”
touted by PETA have had their fair share of problems.'*
FACTUAL AND PROCEDURAL BACKGROUND
A. Defendants Do Not Have a Pattern of Obstruction and Defiance

Plaintiff runs off a list of events where Defendants were cited by the Court for prior acts
of misconduct in this matter. Defendants do not dispute that they got off to a rocky start in this
litigation. They were without experience in litigation such as this; they did not understand the
process, what they needed to do or why they needed to do it. As has been noted, Defendants had
a poor working relationship with their prior counsel; however, since Mrs. Stark and WIN
retained new counsel the Defendants have worked with Plaintiff to resolve many of the
differences which existed in the discovery process. Indeed, until the events giving rise to these
motions, the parties had worked together diligently to address each issue and question which
arose.

Plaintiff suggests that because Defendants did not seek the Court’s clarification of the
Preservation Order that somehow they knowingly violated its terms. As Defendants noted in
their Joint Response to Plaintiff's Motion for Clarification [Doc. 205], they believed the plain
language of the Order spoke for itself. Plaintiff argues both sides of the argument here. First it
states that the plain language of the Order was clear, but then further in its brief it argues that
there were apparent multiple interpretations which necessitated Defendants to seek clarification.
The “interpretation” to which PETA sought Defendants to agree, and now this Court to adopt,
included provisions not contemplated by the Preservation Order. '° Defendants simply refused to

allow PETA to impose its will through these clearly bad faith and heavy-handed tactics.

 

'4 This issue will be further briefed if the issue becomes more relevant.
'S Culotta Declaration Exhibit F PETA counsel’s letter, April 4, 2019

6
Case 4:17-cv-00186-RLY-DML Document 232 Filed 06/05/19 Page 7 of 28 PagelD #: 4441

As to the Court’s February 12, 2018, Preliminary Injunction [Doc. 89], it prohibited the
Defendants from declawing Big Cats, from prematurely separating a cub from it mother without
medical necessity and from conducting Tiger Baby Play Time or otherwise displaying a cub
younger than eighteen (18) months of age. “Publicly display” was to include “(a) permitting a
person who is not a Defendant or employee to have any physical contact with a Big Cat Cub. . .
18 Mrs. Stark and WIN have not violated the Preliminary Injunction. Even with the one
incident in which Mr. Stark separated a cub as the result of abandonment, there was no allegation
that Mrs. Stark or WIN was involved in that incident.

Mr. Stark addressed why he transferred the Big Cats in the Response to PETA's
Emergency Motion to Suspend the Case Management Plan {[Doc.215]. On April 11, 2019, at
2:00 a.m., subsequent to Plaintiff's counsel’s overtly aggressive and repugnant and manipulative
seven hour plus deposition of Mr. Stark, he understandably succumbed to the extreme stress of
such a harsh proceeding and nearly died of a massive heart attack that same evening. He was
airlifted to Denton Texas Hospital for emergency surgery. The following day he did what any
responsible animal owner would do; he took reasonable steps to ensure his Big Cats would be
cared for and managed by a qualified person with access to competent veterinary care. He
signed over legal ownership of them to preserve and facilitate that protection of the animals.

Mr. Stark was also under stress, again caused by PETA, to find a new veterinarian for the
Big Cats. Mr. Stark believes that Plaintiff tampered with and intimidated two veterinarians, Dr.
Richard Pelphrey and Dr. Kurt Oliver, who provided services to the Big Cats. The USDA does

not require its own veterinarians to have specialties; however, PETA argues and presses this

 

'° In its brief Plaintiff defined these acts as “takes” under the ESA, but the Court did not go so far in its Preliminary
Injunction to answer the ultimate question which goes to the merits of this case.

7
Case 4:17-cv-00186-RLY-DML Document 232 Filed 06/05/19 Page 8 of 28 PagelD #: 4442

Court to adopt that dangerous precedent.'” In its Decision and Order regarding Terranova
Enterprises, Inc., a Texas corporation d/b/a Animal Encounters, Inc., The Secretary of
Agriculture noted that “the regulations [referring to 9 C.F.R. §§ 2.40(a) and (b)(2)] do not
specify that a veterinarian must be experienced with the species being examination in order to be
qualified.” '* Because the tigers had been examined by a licensed veterinarian, the Secretary
determined that the APHIS complaint failed to meet the burden of proving “Violations of 9
C.F.R. §§ 2.40(a) and (b)(2), alleging failure to have Tubbs examined by a qualified veterinarian
at the Fair.”!”

PETA initiated time consuming and expensive litigation against Dr. Pelphery solely for
the purpose, despite what PETA may claim, to intimidate a key witness in this case.”” The
litigation was initiated following the institution of the TRO [Docs. 19 & 25] and the preliminary
injunction [Doc. 89] in this case; therefore, no prohibited declawing procedures were occurring.
In exchange for dismissing the action, PETA coerced a Consent Judgment.”! The Judgment
enjoins Dr. Pelphrey from providing “any form of veterinary or other medical or surgical care to
any lions, tigers, or hybrids or any other felidae listed as Endangered or Threatened under the
Endangered Species Act (“ESA”).”* This directly conflicts with the holdings and beliefs of the
United States Department of Agriculture which is tasked with the oversight of the ESA. PETA

knows this is a stretch and is using this Court to further its fraudulent agenda that only

veterinarians with specialized training have the requisite ability to provide care to Big Cats. That

 

'’ Culotta Declaration Exhibit G - USDA website

'8 Culotta Declaration Exhibit H - In re: Terranova Enterprises, Inc., a Texas corporation d/b/a Animal Encounters,
Inc., et al., United States Department of Agriculture Before the Secretary of Agriculture, Docket Nos. 09-0155 and
10-0418 at p. 53.

"Id. at p. 68.

*° 4:18-cv-00163 RLY-DML

71 Bx, |— Doc. 9

? Id.
Case 4:17-cv-00186-RLY-DML Document 232 Filed 06/05/19 Page 9 of 28 PagelD #: 4443

is simply a falsity PETA hopes to perpetuate so that in cases such as this one it can convince
courts like this one that specialized training is necessary. It is not nor is it required.

Then, following the engagement of Dr. Oliver he was subpoenaed for deposition on
March 21, 2019. While it was with Plaintiff's right to subpoena Dr. Oliver, as with Dr. Pelphrey,
it perpetuated the falsity that he was not qualified to care for Big Cats. Since that date Dr. Oliver
has been unresponsive to efforts to contact him. Both acts were clearly intended to have a
chilling effect on the doctors. Due to his health issues and PETA’s actions against his
veterinarians, Mr. Stark reluctantly transferred his Big Cats on April 11, 2019.7? Mrs. Stark and
WIN had no knowledge of the transfer until the drafting of the Response to the Motion for
Clarification, and, as noted above, they had no ownership or control over the Big Cats to prevent
the transfer.

Plaintiff insinuates that Mr. Stark gave false and misleading testimony during the hearing
for a Temporary Restraining Order because at the hearing he testified that he does not purchase
lions and tigers, but in his deposition he acknowledged that he has purchased hybrids. The
particularly important distinction is hybrids. Unlike tigers and lions, the law places no
restrictions on Mr. Stark regarding the purchase of hybrids.

B. Defendants and Mr. Lowe Do Not Lack Credibility

Plaintiff makes multiple statements regarding the character of Mr. Lowe and Mr. Stark.

It makes no allegations regarding Mrs. Stark, and the only thing that Plaintiff can reference
regarding WIN is two website postings. It notes that “Defendants and Mr. Lowe share a deep
disdain for PETA.” It is apparent from PETA’s website that the feeling is mutual." The articles

are based less in fact and more in salacious propaganda designed to create fervor within its

 

3 Culotta Declaration Ex. C — Transfer documents.
*4 Culotta Declaration Exhibits J - PETA website articles

9
Case 4:17-cv-00186-RLY-DML Document 232 Filed 06/05/19 Page 10 of 28 PagelD #: 4444

membership. It constantly refers disparagingly to WIN and Mr. Lowe’s facility as “roadside
zoos.” PETA calls upon its members to target these institutions and their owners.

It misstates or takes matters out of context for the purpose of placing Defendants in a bad
light before this Court, such as those expressed in footnote four, which feeds the bad blood and
ill will Defendants have toward PETA. The USDA Complaint referenced is a pending matter
involving Mr. Stark and WIN before the Secretary of Agriculture. Mrs. Stark is not a party to
that action. Mr. Stark and WIN dispute all of the allegations. A hearing has occurred and a
briefing schedule has been issued, but the Secretary has not ruled on the allegations. Despite
these facts, Plaintiff addresses the matter as if an adverse ruling has been issued against Mr.
Stark and WIN. Mr. Stark and WIN reasonably believe they will prevail in that matter.

C. Defendants and Mr. Lowe Did Not
Willfully and Knowingly Violated this Court’s Preservation Order.

Plaintiff correctly states that Mr. Stark transferred title of the Big Cats to Mr. Lowe on
April 11, 2019, but once again it intentionally attributes their ownership to all Defendants.
Regardless of how many times Plaintiff wants to repeat the knowingly false statement that all
Defendants owned the Big Cats it still does not make it so. It is analogous to one individual
laying claim to another’s car. The title and registration evidence the true owner. In this case,
carrying through with the analogy, the title and registration of all the Big Cats in question was
held by Mr. Stark under his USDA license. As addressed above and presented ad nauseam to
Plaintiff, only Mr. Stark had ownership of the Big Cats and only Mr. Stark had the ability and
right to transfer them. It has also been addressed above that the answer to Complaint { 13 is not
correct. Defendants intend to seek leave of court to correct the record.

The transfer documents were originally attached to Defendants’ May 14, 2019, Response

for Clarification of the Preservation Order [Doc. 205-19] and formally produced to Plaintiff on

10
Case 4:17-cv-00186-RLY-DML Document 232 Filed 06/05/19 Page 11 of 28 PagelD #: 4445

May 23, 2019. Mrs. Stark and WIN acknowledge that the forms are difficult to read, but they
have produced all that they have in their possession. And while the forms are difficult to read,
they clearly evidence that Mr. Stark, not Mrs. Stark or WIN, transferred the animals. Further,
while the forms are difficult to read, it is clear from Plaintiff's filing that they were legible
enough for PETA to discern that they included all 23 Big Cats owned by Mr. Stark. Plaintiff
correctly reads the transfer forms to state that the animals “will be moved at a later date.”

PETA further speculates where they may go, but that is up to Mr. Lowe. Plaintiff knows
that no Big Cat has been physically transferred. It disingenuously neglects to acknowledge the
importance of this fact; instead, PETA artificially and without support predicts that the animals
“would be transferred to Oklahoma” due to the new owner’s license restrictions. The USDA
allows licensees to own an animal that resides elsewhere for among other reasons on loan for
exhibition or for breeding. Moreover, according to Mr. Lowe’s letter, he is more than willing to
patiently and responsibly wait for the Court’s express ruling on any specific issue about the Big
Cats. The animals continue to remain well cared for and in good condition within this Court’s
jurisdiction.

For all of Plaintiff's dramatic exhortations, no fact finder has ever actually determined in
this case that any animal has ever been harmed in any manner. Defendants adamantly deny that
allegation and believe at trial the evidence would prove to the contrary - that the Big Cats are
happy, healthy, loved, provided for, and perfectly safe, bonded to their caretakers.

Plaintiff intentionally misstates the bases upon which Mr. Stark transferred the Big Cats.
It is true that Mr. Stark has recently experienced significant health issues, specifically a heart
attack on April 11, 2019. However, it’s further statement because “Defendants’ failure to

employ an attending veterinarian to care for the Big Cats” is a complete misstatement of the

11
Case 4:17-cv-00186-RLY-DML Document 232 Filed 06/05/19 Page 12 of 28 PagelD #: 4446

explanation provided in Doc. 205 at 9. Plaintiff makes the broad sweeping statement that
“Defendants concede that they are unable to provide the Big Cats with adequate care.”
Defendants concede nothing. Plaintiff does not elaborate on what it considers to be “adequate
care” because it knows what it wants and what the USDA requires are two different things. This
is how PETA attempts to impose its beliefs on society, by making such broad statements and
then trying to control the dialogue.

Also, as explained in their Response to Plaintiff's Motion to Clarify [Doc. 205], while Dr.
Oliver has been difficult to reach, he has not resigned his position as the veterinarian for the Big
Cats. Further, as in the past, WIN has relationships with other veterinarians who have and can
provide care if necessary. Additionally, while it is true that Mr. Stark and Mr. Lowe have spent
time in Oklahoma, Mr. Lowe has a relationship with a veterinarian who he could send to Indiana
if necessary to provide on the spot care.”

Finally, WIN has a Big Cat team which provides daily care for the animals. If something
were observed which needed a veterinary consult or visit, the team has the resources to get the
Big Cats the attention they need.

D. Mr. Lowe’s Control Over the Big Cats Does Not
Threaten Their Safety and Well-Being.

Defendants cannot speak for Mr. Lowe, but Plaintiff's characterization of Mr. Lowe as a
“Big Cat hoarder” is clearly intended to taint the Court against him as if he is incapable of taking
care of his Big Cats simply by the volume of those in his possession. PETA has already
acknowledged that Mr. Lowe has a disdain for it, and it is apparent from events in this and prior
litigation that PETA feels the same towards him.”° At the same time PETA calls Mr. Lowe an

animal hoarder it touts the placement of Big Cats following the Dade City case. Those animals

 

*> Culotta Declaration Exhibit K — Lowe email to APHIS representative.
6 Culotta Declaration Exhibit J

12
Case 4:17-cv-00186-RLY-DML Document 232 Filed 06/05/19 Page 13 of 28 PagelID #: 4447

were sent to the Wild Animal Sanctuary operated by Pat Craig. According to his website, Mr.
Craig has over 450 tigers, lions, wolves and bears, far more than Mr. Stark or Mr. Lowe
combined.”

PETA raises a concern that it would have to create “an extensive photographic inventory
from publicly available photographs” of the Big Cats in this matter if they were transferred to
Oklahoma. In addition to the undercover operatives PETA sent to WIN, Plaintiff conducted a
four plus hour site inspection during which it had a videographer and still photographer
presumably document every aspect of the Big Cats. If at any point Plaintiff seeks additional
access to the Big Cats for this reason, that request should be denied.

Despite PETA’s claim that Mr. Lowe is “highly motivated to transfer the Big Cats to
Oklahoma,” he has made clear to both PETA and the Court that he will not move the animals
until the Court grants him permission to do so.”*

Defendants will not weigh in on whether or not Mr. Lowe would be able to qualify for a
license. However, Defendants take offense at PETA’s clear effort to disparage them before this
Court. As pointed out before, PETA raises the USDA Complaint as if the allegations have been
proven true. They have not, and Mr. Stark and WIN dispute every allegation. WIN contends
that its facility will be found in compliance with USDA requirements and that the allegations
will be dismissed in their favor.

PETA expresses concern for the care and safety of the Big Cats, and argues here that
declawing causes harm and is a “take” under the Endangered Species Act. And yet, PETA

advocates for or at least has no objection to the spay and neuter of Big Cats, an act which not

 

*7 Culotta Declaration Exhibit L - The Wild Animal Sanctuary website.
8 Culotta Declaration Exhibit D — Lowe letter

13
Case 4:17-cv-00186-RLY-DML Document 232 Filed 06/05/19 Page 14 of 28 PagelD #: 4448

only requires an extremely invasive procedure, but is also guaranteed to speed the course of
extinction.”
ARGUMENT

In essence, PETA ’s Motion for Sanctions [Doc. 218], its Motion for Contempt [Doc. 219]
and its Motion for Order Regarding Ownership of the Big Cats [Doc. 220] are all variations of
contempt motions with the same proposed sanction.*’ Plaintiff seeks the Court find Defendants
in contempt and as a sanction issue a default judgment and order removal of the Big Cats.
Because Defendants’ arguments against the motions will overlap, as did Plaintiff's arguments in
support, unless referenced separately, Defendants will address each in a cumulative fashion.

A reading of PETA ’s Emergency Motion for Preservation Order [Doc. 216] and its
Motion for Order to Show Cause Regarding Jeff Lowe [Doc. 221] appear directed only to Mr.
Lowe. Per the Court’s Order [Doc. 227] Defendants filed a Joint Response to Plaintiffs
Emergency Motion for Preservation Order [Doc. 229] on May 31, 2019. Defendants will not
provide any further response to that motion or to the Motion to Show Cause other than to say that
they take issue with any allegations of wrongdoing on their parts, and as necessary they will
address those allegations. Further, Defendants want to make clear that they will comply with
any order of the Court.

I. Defendants Should Not Be Sanctioned for Willfully Violating the Preservation Order
and Jeopardizing the Integrity of these Proceedings.

Mrs. Stark and WIN have not individually or collectively engaged in any act of
“contempt,” “conspiracy” or “willful violation” of “this Court’s Consent Order Preserving

Evidence and Withdrawing Rule 27 Petition, in PETA v. Wildlife in Need and Wildlife in Deed,

 

° Culotta Declaration Exhibit M — T. Stark email to PETA counsel.
° Doc. 223, p. 2

14
Case 4:17-cv-00186-RLY-DML Document 232 Filed 06/05/19 Page 15 of 28 PagelD #: 4449

Inc., et al., Case No. 4:17-mc-00003-RLY-DML ECF No. 27 (S.D. Ind. Sept. 18, 2017)
(“Preservation Order’).”

For his part, Mr. Stark does not believe his transfer of the Big Cats was a violation of
Preservation Order. For the reasons expressed herein, Mrs. Stark, WIN and Mr. Stark do not
believe that individually or collectively they have acted in a manner which would subject them to
a contempt order and sanctions.

A. The Court May Issue a Default Judgment to Sanction Defendants’
Bad Faith, Willful Misconduct Under Its Inherent Authority.

Defendants are aware that the district court’s inherent powers include the authority to
fashion an appropriate sanction for conduct which abuses the judicial process.”!

Defendants acknowledge that while the Court has had to weigh in on the discovery process due
to their actions, they argue that the actions were not the result of willfulness, bad faith or a
disregard for their responsibilities in this litigation.

Plaintiff argues that Mrs. Stark and WIN have not been candid with it or the Court,
withholding evidence of the transfer while it engaged in costly pre-trial preparation. None of the
examples Plaintiff cites, with the exception of an opinion offered by Mrs. Stark during her
deposition, relate to Mrs. Stark or WIN.** Mrs. Stark and WIN have remained in Indiana while
Mr. Stark is working in Oklahoma. They have no independent knowledge of the information
sought by Plaintiff through its Second Set of Interrogatories and based their responses upon

questions to and information they received from Mr. Stark.*? Even when asked to speculate,

Mrs. Stark testified that she had no knowledge or information regarding Red River Safari."

 

3! Fuery v. City of Chicago, 900 F.3d 450, 452 (7th Cir. 2018) citing Goodyear Tire & Rubber Co. v. Haeger, —
U.S. —, 137 S.Ct. 1178, 1186, 197 L.Ed.2d 585 (2017) (internal citations omitted).

Doc. 223, p. 13 and fn 11.

3 Culotta Declaration Exhibit N — M. Stark depo. p. 42, Il. 3-8.

** Culotta Declaration Exhibit N — M. Stark depo. p. 23, 24, 29, 40, 42 and 43.

15
Case 4:17-cv-00186-RLY-DML Document 232 Filed 06/05/19 Page 16 of 28 PagelD #: 4450

Further, Mr. Stark has not provided any information regarding Red River Safari to the WIN
Board of Directors.** Even a search of the Oklahoma Secretary of State website retrieves no
filings for an entity called Red River Safari. Plaintiff is simply frustrated that Mrs. Stark and
WIN will not accept what it presents to them and agree to the existence of an entity called Red
River Safari. Contrary to what Plaintiff wishes to believe regarding the communication between
Mr. and Mrs. Stark, he has discussed nothing of Red River Safari or the transfer with her.

Mr. Stark argues that his transfer in no way impairs Plaintiff's experts’ ability to prepare
their reports. It does not affect Plaintiff's core purpose of the litigation, that he committed
“takes” in violation of the ESA and PETA’s effort to remove the Big Cats from his possession.
The purpose of the experts remains the same; thus the scope of their reports and testimony
remains unchanged by the transfer. Mr. Lowe did in fact bring transfer documents to the
hospital. There is nothing sinister in that fact. Mr. Lowe’s business involves Big Cats. He is
licensed to own Big Cats. He is a friend of Mr. Stark and agreed to accept them in an effort to
help him out.

The Seventh Circuit has a well-established policy favoring a trial on the merits over
a default judgment.*° It further has a policy that default judgment should be of last resort and it
is appropriate only when a party willfully disregards the pending litigation.*’ Default judgment
is an “extreme sanction that should be used only as a last resort.”°®> Before imposing the sanction
of a default judgment, the Seventh Circuit requires a finding of willfulness, bad faith, or fault.°”

Even if the court makes such a finding, the sanction chosen must be proportionate to the

 

*° Culotta Declaration Exhibit N — M. Stark depo. p. 24, Il. 23-25, p. 25, IL 1-8.
°°C_K.S. Eng'rs, Inc. v. White Mountain Gypsum Co., 726 F.2d 1202, 1205 (7th Cir.1984).
57 Sun v. Bd. of Trustees of Univ. of IL, 473 F.3d 799, 811 (7th Cir. 2007).

°8 Robinson v. Champaign Unit 4 Sch. Dist., 412 F. App'x 873, 877 (7th Cir.2011).

* In re Thomas Consol. Indus. Inc., 456 F.3d 719, 724 (7th Cir.2006).

16
Case 4:17-cv-00186-RLY-DML Document 232 Filed 06/05/19 Page 17 of 28 PagelD #: 4451

circumstances.*’ For these reasons, a default judgment should be used only in extreme
situations, or when other less drastic sanctions have proven unavailing.

Plaintiff's statement, “[H]ere, to deny PETA a significant portion of the remedy it seeks,
Defendants enlisted Mr. Lowe to assume legal control of the evidence that the Court has ordered
preserved,” sounds of its desire to inflict punishment rather than seek justice. A substantial
element of PETA’s prayer for relief was to removal the Big Cats from Mr. Stark. That has
occurred. Now it appears that PETA may be concerned that following the appointment ofa
special master or guardian ad litem, as it has also requested, and following a review of Mr.
Lowe’s credentials and facility, his maintaining of the Big Cats may be determined to be in their
best interest.

B. Defendants’ Have Not Defied the Court’s Order, Thus No Sanction is Necessary.

In this section of its Omnibus Brief Plaintiff suggests that “Defendants” could purge
themselves of contempt by simply taking back the Big Cats. As has been addressed, and will
continue to be so, Mrs. Stark and WIN have no ability to engage in the course of action
suggested. Even if it were to be considered, neither Mrs. Stark nor WIN has a USDA license
under which they could accept the animals.

As for Mr. Stark, while he certainly is “determined to deny PETA the relief it seeks,” his
intent is to demonstrate that it is not entitled to the requested relief after a trial on the merits of
the claims.

Plaintiff repeats the statement that “Tim Stark is unable to provide care for the Big Cats
because of his health,” and while it is true that Mr. Stark suffered a heart attack, as pointed out
above, WIN has capable volunteers who love and have bonded with the Big Cats that will

continue to care for them.

 

” Collins v. Illinois, 554 F.3d 693, 696 (7th Cir.2008).
17
Case 4:17-cv-00186-RLY-DML Document 232 Filed 06/05/19 Page 18 of 28 PagelD #: 4452

C. The Court Should Not Order the Big Cats Transferred to Reputable Sanctuaries.
As pointed out above, PETA comments disparagingly that Mr. Lowe is a self-proclaimed
animal hoarder, but according to its website The Wild Animal Sanctuary owned and operated by
Pat Craig has over 450 tigers, lions, wolves and bears.’! Other “sanctuaries” for which PETA
has expressed support likewise have troubled pasts which will be addressed further if and when it
becomes necessary to do so.

D. Defendants Should Not Be Required to Compensate PETA for All Costs Incurred
Since the Unlawful Transfer Through the Adjudication of this Motion.

In this section Plaintiff seeks reimbursement for fees and expenses it chose to incur
following the transfer of the Big Cats. As has been addressed above, neither Mrs. Stark nor WIN
had the ability to transfer or stop the transfer of the Big Cats. Indeed, again contrary to what
PETA wishes to believe, Mrs. Stark and WIN were completely without knowledge of the transfer
until they were preparing their response to Plaintiff's Motion for Clarification.

In addition to legal fees, Plaintiff also seeks expert expenses possibly expended. As
addressed above and in their Response to Plaintiff's Emergency Motion to Suspend the Case
Management Plan (Doc. 215], the purpose for which the experts have been retained is
unchanged with the transfer of ownership from Mr. Stark to Mr. Lowe. Plaintiffs claim was that
Tiger Baby Playtime, the declawing and the public interaction were all “takes” under the
Endangered Species Act. Those three issues along with Plaintiff's intended relief, the removal of
the Big Cats, remain unchanged. Should this matter proceed to a trial on the merits, as
Defendants hope that it will be allowed to do, Plaintiff's burden remains the same. Their experts
will still be required to prove that Tiger Baby Playtime, declawing and the public interaction all

are “takes” under the Act.

 

“! Culotta Declaration Exhibit L - The Wild Animal Sanctuary website.

18
Case 4:17-cv-00186-RLY-DML Document 232 Filed 06/05/19 Page 19 of 28 PagelD #: 4453

PETA claims that the payment of expert fees would compensate it for the “spoliation of
evidence central to this suit.” In order for spoliation to occur the evidence must cease to exist or
be altered to such a degree that it can no longer be used for the purpose for which it is needed.
Indiana courts define spoliation as “[t]he intentional destruction, mutilation, alteration, or
concealment of evidence, usually a document.”*” Crucially distinct from the erasure or deletion
of a computer file, or the burning or disassembly of a vehicle or record, the animals here have
not been “destroyed,” nor has Mr. Stark “failed to preserve” any animal. Indeed, the reason Mr.
Stark never moved to clarify or set aside the Preservation Order was because he intended and has
followed it.

PETA cites several cases it claims stand in opposition Mr. Stark’s argument that his
transfer has no impact on Plaintiffs goal and that the transfer spoliated evidence. Unfortunately
for Plaintiff, in reviewing each case they are factually distinguishable. Monsanto Prod. Supply
LLC v. Rosentreter addressed discovery issues in which Rosentreter destroyed the evidence he
was ordered to preserve and to which Monsanto had been ordered access.*’ Here, not only have
the Defendants preserved the Big Cats, PETA has conducted a site inspection for the purpose of
observing the animals. Likewise, in Cooper v. United Vaccines, Inc., pre-litigation the plaintiff
destroyed vaccines which she contended failed to protect her mink herd. The Court determined
that without the ability to test the very item which the plaintiff alleged caused the harm she had
failed to preserve evidence essential to her claim.‘ Again, the Big Cats remain where they have

always been, on Jack Teeple Road in Charlestown, Indiana.

 

? 1.8. Sweet Co. v. Sika Chem. Corp., 400 F.3d 1028, 1032 (7th Cir. 2005), quoting Cahoon v. Cummings, 734
N.E.2d 535, 545 (Ind.2000) (quoting Black's Law Dictionary 1409 (7th ed.1999)).

8 No. 3:16-cv-3038, 2016 WL 4197573, at *3-*6 (C.D. Ill. Aug. 9, 2016)

“4 117 F. Supp. 2d 864, 874 (E.D. Wis. 2000)

19
Case 4:17-cv-00186-RLY-DML Document 232 Filed 06/05/19 Page 20 of 28 PagelD #: 4454

PETA’s ad hominem speculation does not satisfy the standard of showing willfulness or
confirm that the allegedly relevant evidence, namely the Big Cats, were “destroyed,” out of a
specific malicious intent to put all beyond the reach and inquiry of the fact-finder. Hyperbole
alone cannot substitute for the direct evidence required to demonstrate such malicious intent.

When bringing a claim of spoliation, it is the movant’s burden to prove the intentional
destruction, mutilation, alteration, or concealment of evidence.** It is not Mr. Stark’s burden to
prove that he did not spoliate evidence. Here, PETA has offered no evidence which can carry its
burden. The Big Cats have not been destroyed. They remain preserved at the Jack Teeple
address, within the jurisdiction of this Court. Further, PETA has had access and performed a site
inspection on March 22, 2019. The animals remain in the loving care of the WIN Big Cat team.
With the exception of the transfer from Mr. Stark to Mr. Lowe, nothing regarding the Big Cats
has changed between September 29, 2017, when Plaintiff filed its Complaint, and the date of this
Response, June 5, 2019. There has been no spoliation.

Il. This Court Should Not Hold Defendants in Contempt Or Order
Mr. Lowe to Show Cause Why He should Not Be Held In Contempt.

A. Defendants Should Not Be Held In Contempt for Violating
the Court’s Preservation Order.

Plaintiff seeks the Defendants be held in contempt for failing to comply with the
Preservation Order. “This circuit's case law requires the party seeking sanctions to demonstrate
that the opposing party is in violation of a court order by clear and convincing evidence.” In
this instance, PETA would have to present clear evidence that 1) the Preservation Order
presented an unambiguous command, 2) that Mrs. Stark, WIN and Mr. Stark violated that

command, 3) that the violation was significant, and 4) that they failed to take steps to reasonably

 

* Bracey v. Grondin, 712 F.3d 1012, 1019 (7th Cir. 2013)
‘8 Bailey v. Roob, 567 F.3d 930, 934-35 (7th Cir. 2009), citing SEC v. Homa, 514 F.3d 661, 676 (7th Cir.2008).

20
Case 4:17-cv-00186-RLY-DML Document 232 Filed 06/05/19 Page 21 of 28 PagelD #: 4455

and diligently comply with the Order.*’ Under this standard there can be no showing that the
Defendants engaged in activity which would evidence contempt.

For their parts, neither Mrs. Stark nor WIN offers that the Preservation Order does not
apply to them. Indeed, for their part they have complied with the Order to its fullest. While Mr.
Stark has been in Oklahoma Mrs. Stark and WIN have preserved the health and safety of the Big
Cats. They have made sure that the Big Cats are fed and that any health or other needs are
addressed. Additionally, per the Order, they have maintained all tangible and documentary
evidence related to the Big Cats that is in their care, custody and control.

To go back to the car ownership analogy, unlike a simple piece of paper, video or other
forms of documentary or tangible evidence, the Big Cats are owned pursuant to a license.
Neither Mrs. Stark nor WIN had the ability to affect the transfer. Had they known about it at the
time it was occurring they may have been able to address it with Mr. Stark and he may have
decided differently, but PETA cannot mistake influence as equating to control. Neither Mrs.
Stark nor WIN controls the ownership of the Big Cats.

Plaintiff argues that “Mr. Stark is the executive officer of the corporate defendant.” That
is true, but Mr. Stark needed neither Mrs. Stark’s or WIN’s assistance or approval to make the
transfer. The Big Cats were Mr. Stark’s sole property to do with what he wished. For the things
they can control, Mrs. Stark and WIN have complied with the Preservation Order by maintaining
all tangible and documentary evidence related to the Big Cats. Even since the transfer Mrs. Stark
and WIN have preserved the Big Cats as the term was defined supra.

Contrary to PETA’s position that WIN is all about exploiting the Big Cats, its mission is
948

much greater. WIN’s purpose is to “promote wildlife welfare, safe handling and educat[ion].

During her deposition Mrs. Stark was asked:

 

7 Id.
21
Case 4:17-cv-00186-RLY-DML Document 232 Filed 06/05/19 Page 22 of 28 PagelD #: 4456

18 Q If WIN's animals were moved, would you need
19 the board of directors to tell you whether that would
20 affect WIN or not?

21 A Well, WIN has its own mission.
22 Q What is WIN's mission?

23 A We believe in education to the public.
24 Q How does WIN provide that education?
25 A In many different forms.

1 Q What are those forms?

2 A Public outreach, phone services for animals in
3 need, educational programs with schools, and boy scouts,
4 girl scouts, churches, nursing homes, adult disability
5 living residences. There's lots of different things.

6 Lots of different things.

7 Q Do these programs involve WIN's animals?

8 A Sometimes yes, sometimes no. It depends on

9 what the program is centered around.*’

Mr. Stark reasonably believes that his actions were not in violation of the Court’s
Preservation Order. The Big Cats continue to be preserved and maintained at the Jack Teeple
location within the Court’s jurisdiction.

1. The Preservation Order Did Not Unambiguously Required
Defendants to Retain Possession, Custody, and Control
Over the Big Cats They Possessed When the Order Was Issued.

One thing Plaintiff states is correct, “the Preservation Order could not be clearer.” The
Preservation Order required Defendants to “preserve all tangible and documentary evidence
relating to (and including) the tigers, lions, and hybrids thereof in their possession, custody and
control.” Contrary to PETA’s intentional misstatement of the Order, it does not state that Mr. Stark
must “retain possession,” i.e., ownership, of the Big Cats. That could equate to an onerous burden if,
as in this case, Mr. Stark’s health complications resulted in his death, and if that were to occur,
neither Mrs. Stark nor WIN would have the legal ability to maintain the animals. Once again, as it

has tried to do throughout this litigation, Plaintiff has taken plain language and tried to manipulate

 

“8 Culotta Declaration Ex. B— WIN website page.
” Culotta Declaration Exhibit N — M. Stark deposition p. 26, | 18-25, p. 27, ll. 1-9.
°° Doc. 223, p. 17, 94

22
Case 4:17-cv-00186-RLY-DML Document 232 Filed 06/05/19 Page 23 of 28 PagelD #: 4457

and morph it into something PETA wants it to say and mean. It is clear that Plaintiff's desire is to
modify the plain language of the Order rather than see it clarified.

The Seventh Circuit has an established rule that when:

deciding whether a motion is in substance one to clarify or to modify an

injunction we should consider whether it raises new substantive issues or material

which has not been argued or presented rather than merely repetitive arguments

stemming from a motive to relitigate issues which have been decided. United

States v. City of Chicago, 534 F.2d 708, 711 (7th Cir.1976); Squillacote, 534 F.2d

at 750; see also Merrell-National Labs, 579 F.2d at 791.”!

Here it is clear that PETA seeks the Court to modify its prior Orders by expanding the language
beyond its original scope to comport with what Plaintiff wants it to read. Plaintiff's draft
proposed order attached to its Motion to Clarify [Doc. 201-1] sought a modification. This
expansion, to include retaining ownership, goes even further beyond the four corners of the
Order.

Plaintiff cites F.7.C. v. Trudeau for the proposition that willfulness is not a requirement of
contempt; rather, it may be found if a “party has not been reasonably diligent and energetic in
attempting to accomplish what was ordered.”*” As the definitions of “preserve” and “preservation”
make clear, the Order requires Defendants to keep the Big Cats safe from injury, harm or destruction.
That is what they have done.

Plaintiff insinuates that because Defendants did not ask the Court for modification or
clarification of the Preservation Order that somehow they acted with peril. Again, neither Mrs.
Stark nor WIN could cause or prevent the transfer from occurring.

Mr. Stark believed he was acting within the Order when he transferred the Big Cats. Mr.

Stark believes that animals, unlike documents, photos or other evidence cannot be considered

tangible evidence because they cannot be maintained in a static state. They are ever changing

 

>! Buckhanon v. Percy, 708 F.2d 1209, 1213 (7th Cir. 1983)
2 ETC. v. Trudeau, 579 F.3d 754,763 (7" Cir. 2009).

23
Case 4:17-cv-00186-RLY-DML Document 232 Filed 06/05/19 Page 24 of 28 PagelD #: 4458

and thus what is available in one state today will not be that way tomorrow. Case in point is a
cub growing through juvenile to adulthood. The Monsanto and Cooper cases PETA cites, and
addressed above, are not comparable to the case at bar. Mr. Stark did not destroy evidence. He
has preserved it as the Order required. The Big Cats remain safe within the Court’s jurisdiction.
2. Defendants Did Not Violate the Preservation Order

In this section Plaintiff acknowledges what it has known all along, that at the time the
Preservation Order was entered the Big Cats were held under Mr. Stark’s license. Only Mr.
Stark had the authority and right to transfer the animals. Regardless, the Big Cats’ health and
safety has been preserved since the Order was issued on September 18, 2017.

3. Defendants’ Have Not Violated the Preservation Order

Once again, Plaintiff seeks to expand the true meaning of the Preservation Order to
include ownership. Mrs. Stark and WIN have complied with the Order to its fullest by
preserving the health and safety of the animals. Plaintiff argues that Mrs. Stark and WIN should
have demanded that Mr. Stark not transfer the Big Cats, that if they had demanded somehow it
would have made a difference. That is simply not the case, especially since they did not become
aware of the transfer until several weeks after it had occurred. And, contrary to Plaintiff's
assertion that after learning from PETA about what it had gleaned from Facebook postings, Mrs.
Stark and WIN did inquire of Mr. Stark the nature of Red River Safari, that also is not true. Mrs.

Stark was asked about that conversation in her deposition, and over the objection of counsel she

stated:

14 Q Has Tim Stark ever spoken to you about

15 Red River Safari?

16 MR. CULOTTA: I'm going to object to the extent
17 that it invokes or that it may get into issues

18 regarding the marital privilege. If she wants to

19 answer, she can. But it might -- the line of

20 questioning may go somewhere where we get into

21 privileged information, but you can answer if you

24
Case 4:17-cv-00186-RLY-DML Document 232 Filed 06/05/19 Page 25 of 28 PagelD #: 4459

22 choose to.
23 A Can you repeat the question?
24 BY MR. SMITH:
25 Q Has Tim Stark ever discussed Red River Safari
1 with you?
2 A Very little.
3 Q What has he said?
4 MR. CULOTTA: I'm going to object to the extent
5 that it -- this is all trying to get into possibly
6 privileged communications. Can we go off for a
7 minute and I can explain to her -- step out for a
8 second and I can explain to her what that all means,
9 and she can decide how she wants to approach?
10 MR. SMITH: Off the record.
11 VIDEOGRAPHER: The time is 10:35. We are --
12 (OFF THE RECORD)
13 VIDEOGRAPHER: It's 10:38. We are back on the
14 record.
15 A Can you ask her to read it back?
16 BY MR. SMITH:
17 Q Sure.
18 MR. SMITH: I'm going to ask the court reporter
19 to read back the prior question.
20 (REPORTER PLAYS BACK REQUESTED TESTIMONY)
21 Q What has Tim Stark told you about Red River
22 Safari?
23 A That it doesn't exist.
24 Q Is that the sum total of his communications to
25 you about Red River Safari?
1 A Pretty much.
2 Q Is it entirely the sum?
3 A Well, like when I got notification of a post,
4 you know, I inquired and his response was, "It doesn't
5 exist."
6 Q Those exact words?
7 A Yes, sir.
8 Q Any other words?
9 A No.
10 Q Do you have any involvement in this operation?
11 A No.*?

As pointed out, even as of the filing of this Response the Oklahoma Secretary of State’s Office
has no listing of any entity called Red River Safari.’ Having found nothing from the Secretary
of State evidencing that the entity exists, and having directly inquired of Mr. Stark about the

existence of Red River Safari, Plaintiff now suggest that there was even more that Mrs. Stark and

 

3 Culotta Declaration Exhibit N — M. Stark deposition p. 22, 118 through p. 24, 1 11.
*4 Culotta Declaration Exhibit O - Oklahoma Secretary Of State web search for “Red River Safari.”

25
Case 4:17-cv-00186-RLY-DML Document 232 Filed 06/05/19 Page 26 of 28 PagelD #: 4460

WIN could and should have done to prevent the ownership transfer. Mrs. Stark and WIN ask
what Plaintiff proposes they should have done — lock Mr. Stark in a room with no contact with
the outside world? Mrs. Stark and WIN understand that PETA is trying to paint them as having
enabled the transfer, but the argument is simply nonsensical given the nature of how these
transactions take place. It was a paper transfer. It is not as if someone pulled a truck up to 3320
Jack Teeple Road and began loading the animals.

For his part, Mr. Stark has complied with the Order by insuring that if something should
happen to him that the health and safety of the Big Cats was preserved.

Plaintiff's point with regard to Mr. Lowe’s actions is undermined by his representation to
Defendants, PETA and the Court that he will not move the Big Cats until the Court has granted
him authorization to do so.°°
4. Defendants Have Not Failed to Take Steps to Comply with the Preservation Order.

Neither Mrs. Stark nor WIN is in contempt of the Preservation Order. As set forth above,
since the entry of the Order, they have preserved the Big Cats health and safety, and all related
tangible and documentary evidence related to them, even after the animals were transferred to
Mr. Lowe.

For his part, Mr. Stark has complied with the Order by insuring that if something should
happen to him that the health and safety of the Big Cats was preserved.

B. Mr. Lowe Should Not Be Required to Show Cause Or Be Held In Contempt
for Aiding and Abetting.

This portion of Plaintiff's brief addresses exclusively actions it attributes to Mr. Lowe. It
was presumably intended to support PETA’s May 22, 2019, Emergency Motion for Preservation

Order [Doc. 216] and its Motion to Show Cause directed to Jeff Lowe (Doc. 221]. Per the

 

> Culotta Declaration Exhibit D — Lowe letter.

26
Case 4:17-cv-00186-RLY-DML Document 232 Filed 06/05/19 Page 27 of 28 PagelD #: 4461

Court’s Order [Doc. 227] Defendants filed a Joint Response to Plaintiffs Emergency Motion for
Preservation Order [Doc. 229] on May 31, 2019. While it does not appear that either motion is
directed at Defendants, and thus responses are not necessary, Defendants nevertheless take

39 66

offense to Plaintiff's continued use of the terms “unlawful transfer,” “conspire” and “willful
violation” in this and all of its motions.°° As has been fully addressed above, Mrs. Stark and
WIN were without knowledge of the transfer until the preparation of their response to Plaintiff's
Motion for Clarification. Additionally, neither Mrs. Stark nor WIN had the authority to
effectuate the transfer or stop it.

To the extent Wildlife in Need and Wildlife in Deed, Inc., Melisa Stark, and Tim Stark
are required to respond, they request that the Court deny PETA ’s Emergency Motion for
Preservation Order and PETA’s Motion for Order to Show Cause Regarding Jeff Lowe.

Wherefore, Wildlife in Need and Wildlife in Deed, Inc., Melisa Stark, and Tim Stark
pray that this Court denies PETA ’s Motion for Sanctions [Doc. 218], its Motion for Contempt
[Doc. 219], its Motion for Order Regarding Ownership of the Big Cats [Doc. 220], its Motion for

Order to Show Cause Regarding Jeff Lowe (Doc. 221] and that the Court will reinstate the dates

set forth in the Case Management Plan so that this matter can proceed to a trial on the merits.

Respectfully Submitted:

 

6 See Docs. 218, 219, 220 and 221
27
Case 4:17-cv-00186-RLY-DML Document 232 Filed 06/05/19 Page 28 of 28 PagelD #: 4462

Date: June 5, 2019

s/J_ Clayton Culotta
J. Clayton Culotta

Bar No. 26733-11

815 E. Market Street

New Albany, IN 47150

Telephone No. (812) 941-8886 Ext. 24
Facsimile No. (812) 941-8883
clayculotta@culottalaw.com

Counsel for Defendants Wildlife in Need
and Wildlife in Deed, Inc. (“WIN”) and
Melisa Stark

Reviewed, Pre and Agreed to, to by:

VfeliaasSfrh. per Timcthy §

Timothy L. Stark

3320 Jack Teeple Road
Charlestown, IN 47111
Wildlifeinneed@aol.com

 

CERTIFICATE OF SERVICE

I hereby certify that on the 5" day of June 2019, a copy of the foregoing was provided to

counsel for the Plaintiff at the address below via the Court's electronic filing system:

Brian W. Lewis

Paul T. Olszowka

Barnes & Thornburg, LLP
One North Wacker Drive
Suite 4400

Chicago, IL 60606

Brian. lewis@btlaw.com
pauLolszowka(@btlaw.com

 

s/J. Clayton Culotta
J. Clayton Culotta

28
